Title: To James Madison from Sidi Suleiman Melli Melli, 20 July 1806
From: Melli Melli, Sidi Suleiman
To: Madison, James



Boston July 20th. 1806

At first we understood it was to be a Frigate to convey us in our Country, but at present we understand it is to be instead a Brick of War as a present to use, for which we are werry much obblidge’ to you.  In this case we have consulted with Mr. Cathcart that the Brick will contain 2000 Cantars of Coffe Sugar & of wich we have alredy boght at Baltimore 1200 Cantares to put on board the Brik by the means of Mr. Cathcart, & the remeinder to 2000 Cantars we would buy here at Boston  We heard of Mr. Cornill the Brik could not take more than 900 Cantars for want of room & the Trhee Hunderd Cantars left in Baltimore Mr. Cornill has sent them to Washington without give us any notice  If he left  use notice befor send them to Washington we would have sold it  If you would be so kind, to let us know wether the frigat shall sail directly from here to Tunis or not for we are affraid if she is to go to any auther port of Italy now being blokeded we are afreid she will retard to come to our Port.  As ther is no auther means to bring thise affair to a better conclusion it remein only tous to beg of you of a great favor if you think proper in your judgement to remit to us the ammount of the Three Hundred Cantars with an order by way of Mr. Cathcart payble to me which he know the ammount.  If this could be donne you may rest assure we shall be werry much obblidge & for ever remember your great favors.  Remein With Great respect yours

Suliman MalamaniAmbassador of Tunis



Permit me to wait for your favorable ansewer

